Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wallstrom et al. (USP 7,819,610)
Regarding claim 1, Wallstrom discloses a rotary cutting body having a tool axis (C1) about which the cutting body is rotatable in a direction of rotation, comprising: at least one insert receiving pocket  provided at an axial forward end of the cutting body (figure 1), the insert receiving pocket having: a seat surface facing in the direction of rotation and including a threaded bore  having a bore axis (figure 1), a radially outward facing pocket wall (25) transverse to the seat surface, the pocket wall (25) having a wall edge spaced apart from the seat surface (figures 1 and 12), a first plane (P) which is tangential to the wall edge (of pocket wall 25), perpendicular to the seat surface  and intersects the axial forward end of the cutting body, and a plurality of male and/or female abutment elements associated with the seat surface (figure 12) and including: an 

[AltContent: textbox (P)][AltContent: connector][AltContent: arrow][AltContent: textbox (E1)][AltContent: textbox (E1)][AltContent: arrow]
    PNG
    media_image1.png
    372
    491
    media_image1.png
    Greyscale





Regarding claims 3-6 and 8, when the through hole 18 is imposed on the pocket, Wallstrom discloses wherein in the top view of the insert receiving pocket the bore axis will be located in the area of the seat surface subtended by the clamping angle and the axially forward facing abutment surface (27) would be entirely located further from the first plane (P) than the bore axis while also intersecting the threaded bore. Furthermore, the at least one radially inward facing abutment surface (24) will be entirely located closer to the first plane (P) than the bore axis.
Regarding claim 7, Wallstrom discloses wherein in the top view of the insert receiving pocket: at least one radial abutment edge (E2: see above) of the at least one radially inward facing abutment surface (24) is parallel to the first plane (P)(figure 12).
Regarding claim 9, Wallstrom discloses wherein the cutting body is cylindrical shaped, having a circumferential wall extending in an axial rearward direction from the axial forward end, and the axially forward facing abutment surface intersects the circumferential wall (figure 12).
Regarding claim 11, Wallstrom discloses wherein: the axially forward facing abutment surface (27) forms an external obtuse abutment angle with the seat surface, and the abutment angle is greater than 100 degrees (figure 12).
.
Allowable Subject Matter
Claims 13-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        2/27/21